                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA


 DENIS GARCIA-MARADIAGA                                                      CIVIL ACTION

 VERSUS                                                                      NO. 18-11850

 BP EXPLORATION & PRODUCTION                                                 SECTION M (5)
 INC. and BP AMERICA
 PRODUCTION COMPANY


                                           ORDER & REASONS

         Before the Court is a motion by defendants BP Exploration & Production Inc. and BP

America Production Company (collectively, “BP”) for summary judgment.1 Plaintiff Denis

Garcia-Maradiaga did not file an opposition to the motion.2                         Having considered BP’s

memorandum, the record, and the applicable law, the Court finds that summary judgment

dismissing Garcia-Maradiaga’s suit is warranted because Garcia-Maradiaga has not produced an

expert report, which is required to prove his toxic-tort claim.

I.      BACKGROUND

        This toxic-tort case arises out of the Deepwater Horizon oil spill that occurred on April

20, 2010. On January 11, 2013, U.S. District Judge Carl J. Barbier, who presided over the

multidistrict litigation arising out of the Deepwater Horizon incident, approved the Deepwater

Horizon Medical Benefits Class Action Settlement Agreement (“MSA”). See Brown v. BP Expl.

& Prod. Inc., 2019 WL 2995869, at *1 (E.D. La. July 9, 2019). The MSA includes a Back-End

Litigation Option (“BELO”) that permits certain class members, such as clean-up workers who



        1
          R. Doc. 19.
        2
          BP’s motion for summary judgment was noticed for submission on January 30, 2020. Local Rule 7.5 of
the United States District Court for the Eastern District of Louisiana requires that a memorandum in opposition to a
motion must be filed no later than eight days before the noticed submission date, which in this case was January 22,
2020.
follow procedures outlined in the MSA, to sue BP for later-manifested physical conditions

(“LMPC”). Id. The MSA defines a LMPC as a:

       physical condition that is first diagnosed in a MEDICAL BENEFITS
       SETTLEMENT CLASS MEMBER after April 16, 2012, and which is claimed to
       have resulted from ... exposure to oil, other hydrocarbons, or other substances
       released from the MC252 WELL and/or the Deepwater Horizon and its
       appurtenances, and/or exposure to dispersants and/or decontaminants used in
       connection with the RESPONSE ACTIVITIES, where such exposure occurred on
       or prior to … April 16, 2012 for CLEAN-UP WORKERS.

Id.

       Garcia-Maradiaga alleges that he was exposed to “oil, dispersants, and harmful

chemicals” while he worked as a clean-up worker in response to the Deepwater Horizon oil

spill.3 On April 2, 2013, Garcia-Maradiaga was diagnosed with chronic conjunctivitis, chronic

pharyngitis, and other chronic conditions.4      Garcia-Maradiaga alleges that these medical

conditions were “legally and proximately caused by exposure to oil, dispersants and other

harmful chemicals from the [Deepwater Horizon oil spill].”5

       BP does not dispute that Garcia-Maradiaga was an oil-spill clean-up worker or that he is

a member of the MSA class.6        BP also does not dispute that Garcia-Maradiaga’s alleged

conditions, diagnosed after April 16, 2012, fit within the MSA’s definition of a LMPC.7 Rather,

BP argues that it is entitled to summary judgment because Garcia-Maradiaga has not submitted

an expert report and, thus, cannot prove that his alleged medical conditions were legally caused

by his exposure to substances related to the Deepwater Horizon oil spill.8




       3
         R. Doc. 1 at 4-5.
       4
         Id.
       5
         Id.
       6
         See R. Doc. 19-1 at 1.
       7
         Id at 2.
       8
         Id. at 5-6.
                                                2
II.     LAW & ANALYSIS

      A. Summary Judgment Standard

        Summary judgment is proper “if the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, show that there is no genuine issue as

to any material fact and that the moving party is entitled to a judgment as a matter of law.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing Fed. R. Civ. P. 56(c)). “Rule 56(c)

mandates the entry of summary judgment, after adequate time for discovery and upon motion,

against a party who fails to make a showing sufficient to establish the existence of an element

essential to that party’s case, and on which the party will bear the burden of proof at trial.” Id. A

party moving for summary judgment bears the initial burden of demonstrating the basis for

summary judgment and identifying those portions of the record, discovery, and any affidavits

supporting the conclusion that there is no genuine issue of material fact. Id. at 323. If the

moving party meets that burden, then the nonmoving party must use evidence cognizable under

Rule 56 to demonstrate the existence of a genuine issue of material fact. Id. at 324.

        A genuine issue of material fact exists if a reasonable jury could return a verdict for the

nonmoving party.     See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1996).             The

substantive law identifies which facts are material. Id. Material facts are not genuinely disputed

when a rational trier of fact could not find for the nonmoving party upon a review of the record

taken as a whole. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986); Equal Emp’t Opportunity Comm’n v. Simbaki, Ltd., 767 F.3d 475, 481 (5th Cir. 2014).

“[U]nsubstantiated assertions,” “conclusory allegations,” and merely colorable factual bases are

insufficient to defeat a motion for summary judgment. See Anderson, 477 U.S. at 249-50;

Hopper v. Frank, 16 F.3d 92, 97 (5th Cir. 1994). In ruling on a summary judgment motion, a

court may not resolve credibility issues or weigh evidence. See Delta & Pine Land Co. v.
                                                 3
Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008). Furthermore, a court

must assess the evidence, review the facts, and draw any appropriate inferences based on the

evidence in the light most favorable to the party opposing summary judgment. See Tolan v.

Cotton, 572 U.S. 650, 656 (2014); Daniels v. City of Arlington, 246 F.3d 500, 502 (5th Cir.

2001). Yet, a court only draws reasonable inferences in favor of the nonmovant “when there is

an actual controversy, that is, when both parties have submitted evidence of contradictory facts.”

Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (citing Lujan v. Nat’l Wildlife

Fed’n, 497 U.S. 871, 888 (1990)).

       After the movant demonstrates the absence of a genuine dispute, the nonmovant must

articulate specific facts and point to supporting, competent evidence that may be presented in a

form admissible at trial. See Lynch Props., Inc. v. Potomac Ins. Co. of Ill., 140 F.3d 622, 625

(5th Cir. 1998); Fed. R. Civ. P. 56(c)(1)(A) & (c)(2). Such facts must create more than “some

metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586. When the nonmovant

will bear the burden of proof at trial on the dispositive issue, the moving party may simply point

to insufficient admissible evidence to establish an essential element of the nonmovant’s claim in

order to satisfy its summary judgment burden. See Celotex, 477 U.S. at 322-25; Fed. R. Civ. P.

56(c)(B). Unless there is a genuine issue for trial that could support a judgment in favor of the

nonmovant, summary judgment must be granted. See Little, 37 F.3d at 1075-76.

   B. BP’s Motion for Summary Judgment

       Pursuant to the MSA, a plaintiff bringing a BELO lawsuit for a LMPC must prove the

following elements:

       (i) The fact of the diagnosis, i.e. whether the class member was correctly
       diagnosed with the alleged LMPC;

       (ii) The amount and location of oil, other hydrocarbons, and other substances
       released from the MC252 Well and/or the Deepwater Horizon and its
                                                4
       appurtenances, and/or dispersants and/or decontaminants used in connection with
       the response activities and the timing thereof;

       (iii) The level and duration of the class member’s exposure to oil, other
       hydrocarbons, and other substances released from the MC252 Well and/or the
       Deepwater Horizon and its appurtenances, and/or dispersants and/or
       decontaminants used in connection with the response activities and the timing
       thereof;

       (iv) Whether the class member’s alleged LMPC was legally caused by his or her
       exposure to oil, other hydrocarbons and other substances released from the
       MC252 Well and/or the Deepwater Horizon and its appurtenances, and/or
       dispersants and/or decontaminants used in connection with the response activities;

       (v) Whether any alternative cause exists for the alleged later manifested physical
       condition; and

       (vi) The amount, if any, of compensatory damages to which the class member is
       entitled.

Legros v. BP Am. Prod. Co., 2018 WL 4853713, at *2-3 (E.D. La. Oct. 5, 2018). Thus, although

a BELO plaintiff need not prove liability to recover damages, he or she must prove that exposure

to oil or other substances legally caused his or her physical condition. Id. at *3.

       Generally, “when the conclusion regarding medical causation is not one within common

knowledge, expert medical testimony is required to prove causation.” Cibilic v. BP Expl. &

Prod., 2017 WL 1064954, at *2 (E.D. La. Mar. 21, 2017) (quoting Lassiegne v. Taco Bell Corp.,

202 F. Supp. 2d 512, 524 (E.D. La. 2002)). Expert testimony is required to establish causation in

toxic-tort cases where “[s]cientific knowledge of the harmful level of exposure to a chemical,

plus knowledge that the plaintiff was exposed to such quantities, are minimal facts necessary to

sustain the plaintiffs’ burden” of proof. Seaman v. Seacor Marine, L.L.C., 326 F. App’x 721,

723 (5th Cir. 2009) (quoting Allen v. Pa. Eng’g Corp., 102 F.3d 194, 199 (5th Cir. 1996)).




                                                  5
         The scheduling order in this case required Garcia-Maradiaga to produce to BP his expert

reports by December 23, 2019.9 To date, Garcia-Maradiaga has not produced any expert reports

to BP.

III.     CONCLUSION

         Accordingly, for the foregoing reasons,

         IT IS ORDERED that BP’s motion for summary judgment (R. Doc. 19) is GRANTED,

and this case is DISMISSED WITH PREJUDICE.



         New Orleans, Louisiana, this 30th day of January, 2020.




                                                       ________________________________
                                                       BARRY W. ASHE
                                                       UNITED STATES DISTRICT JUDGE




         9
             R. Doc. 13 at 2.
                                                   6
